Name: Commission Implementing Regulation (EU) NoÃ 266/2013 of 18Ã March 2013 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (MÃ ¼nchener Bier (PGI))
 Type: Implementing Regulation
 Subject Matter: marketing;  Europe;  consumption;  beverages and sugar
 Date Published: nan

 22.3.2013 EN Official Journal of the European Union L 82/36 COMMISSION IMPLEMENTING REGULATION (EU) No 266/2013 of 18 March 2013 approving non-minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (MÃ ¼nchener Bier (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Regulation (EU) No 1151/2012 entered into force on 3 January 2013. It repealed and replaced Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (2). (2) By virtue of the first subparagraph of Article 9(1) of Regulation (EC) No 510/2006, the Commission has examined Germanys application for the approval of amendments to the specification for the protected geographical indication MÃ ¼nchener Bier registered under Commission Regulation (EC) No 1107/96 (3), as amended by Regulation (EC) No 1549/98 (4). (3) Since the amendments in question are not minor, the Commission published the amendment application in the Official Journal of the European Union (5), as required by Article 6(2) of Regulation (EC) No 510/2006. As no statement of objection under Article 7 of that Regulation has been received by the Commission, the amendments should be approved, HAS ADOPTED THIS REGULATION: Article 1 The amendments to the specification published in the Official Journal of the European Union regarding the name contained in the Annex to this Regulation are hereby approved. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 2013. For the Commission, On behalf of the President, Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ L 93, 31.3.2006, p. 12. (3) OJ L 148, 21.6.1996, p. 1. (4) OJ L 202, 18.7.1998, p. 25. (5) OJ C 140, 16.5.2012, p. 8. ANNEX Agricultural products and foodstuffs listed in Annex I(I) to Regulation (EU) No 1151/2012: Class 2.1. Beer GERMANY MÃ ¼nchener Bier (PGI)